Citation Nr: 1044229	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  08-35 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to December 
1971.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision of the Huntington, West 
Virginia, Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The competent medical and other evidence of record does not 
show that the Veteran currently has a bilateral hearing loss 
disability that is related to his active service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.385 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5.103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
(1) inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform 
the claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been 
satisfied by a November 2006 letter.  In this letter, VA informed 
the Veteran that in order to substantiate a claim for service 
connection, the evidence needed to show he had a current 
disability, a disease or injury in service, and evidence of a 
nexus between the post service disability and the disease or 
injury in service, which was usually shown by medical records and 
medical opinions.  

As to informing the Veteran of which information and evidence he 
was to provide to VA and which information and evidence VA would 
attempt to obtain on his behalf, VA informed him it had to obtain 
any records held by any federal agency.  This letter also 
informed him that on his behalf, VA would make reasonable efforts 
to obtain records that were not held by a federal agency, such as 
records from private doctors and hospitals.  Finally, the RO told 
the Veteran that he could obtain private records himself and 
submit them to VA.

In March 2006, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of; 
and (5) effective date of the disability.  The Court held that 
the VCAA notice must include notice that a disability rating and 
an effective date of the award of benefits will be assigned if 
service connection was awarded.  In the present appeal, the 
November 2006 letter sent to the Veteran also included the type 
of evidence necessary to establish a disability rating and 
effective date for the disability on appeal.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159 (2010).  In connection with the current 
claim on appeal, VA has only obtained the Veteran's service 
treatment records.  The Veteran was notified in the November 2006 
notice letter to submit or identify any post service treatment 
records; however, there is no evidence or indication that the 
Veteran submitted or identified any such records, or made any 
effort to do so.  

Although an examination or an opinion was not obtained in 
connection with the Veteran's claim on appeal, the Board finds 
that VA was not under any obligation to provide an examination, 
as such is not necessary to make a decision on the claim.  
Specifically, under the statute, an examination or opinion is 
necessary to make a decision on the claim when the record (1) 
contains competent evidence that the claimant has a current 
disability or persistent or recurrent symptoms of the disability; 
(2) contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; and 
(3) does not contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. § 5103A(d).

The Board observes that the Veteran reported experiencing 
impaired hearing.  The Veteran, as a lay person, is indeed 
competent to note that he experiences decreased hearing.  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (the Veteran as a lay 
person is competent to report information of which he has 
personal knowledge, i.e., information that he can gather through 
his senses); Charles v. Principi, 16 Vet. App. 370, 374 (2002), 
("ringing in the ears is capable of lay observation").  However, 
with respect to his hearing loss claim, the Board notes that he 
is not competent to provide evidence that he has a current 
hearing loss disability which meets the requirements of 38 C.F.R. 
§ 3.385.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
[competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions].  Thus, while 
he can state that he experiences diminished hearing, the fact 
remains that he must still provide evidence showing a diagnosis 
of hearing loss for VA purposes.  Moreover, competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997). Here, aside from his 
personal statements, the record is absent any objective, clinical 
findings of a diagnosis of hearing loss.  Put another way, as 
there is no objective evidence of complaints, treatment, or 
diagnosis of hearing loss, the Board does not find the Veteran to 
be credible.

Although the RO informed the Veteran that he would need medical 
evidence of a hearing loss and a relationship between his claimed 
disability and service, and the Veteran has not provided any such 
evidence, including post-service treatment records, nor indicated 
where such evidence may be found.

The Board has considered the case of Charles v. Principi, 16 Vet. 
App. 370 (2002) wherein the Court held that, under 38 U.S.C.A. § 
5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence of 
record, taking into consideration all information and lay or 
medical evidence, [including statements of the claimant]," and 
where, the claimant had been diagnosed to have tinnitus, and had 
proffered competent lay evidence that he had continuous symptoms 
of the disorder [i.e., ringing in the ears] since his discharge.  
Because there was competent evidence of a current disability and 
evidence indicating an association between the appellant's 
disability and his active service, but there was not of record, 
as relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a nexus 
between his tinnitus and his active service, VA was to provide 
the claimant with a medical "nexus" examination.  However, 
unlike Charles, in this case, there is no competent evidence of 
the Veteran's claimed bilateral hearing loss being related to 
service or of a current bilateral hearing loss disability for VA 
purposes.  See also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claim of entitlement to service connection 
for bilateral hearing loss.  The evidence of record provides 
sufficient information to adequately evaluate the claim, and the 
Board is not aware of the existence of any additional relevant 
evidence which was not obtained.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).



II.  Decision

The Veteran contends in a November 2008 substantive appeal, via a 
VA Form 9, that he was in an artillery unit while stationed in 
Vietnam.  He wore no hearing protection while exposed to noises 
from 105 Howitzers, M-16s, grenade launchers, etc., and upon 
separation from service he was told he had 30 percent hearing 
loss.  The Veteran asserts that service connection is warranted 
for bilateral hearing loss.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A § 1110.  Service connection may also be granted for any 
disease after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 C.F.R. § 3.303(b).  


Entitlement to service connection for impaired hearing is subject 
to the requirements of 38 C.F.R. § 3.385, which provide:

For the purpose of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech recognition 
scores using the [controlled speech discrimination] Maryland 
	CNC Test are less than 94 percent.  This regulation defines 
hearing loss disability for VA compensation purposes.  See 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the 
threshold for normal hearing is from 0 to 20 decibels, and higher 
threshold levels indicate some degree of hearing loss).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against the 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Review of the evidentiary record reveals there is no competent 
evidence showing that the Veteran currently has bilateral hearing 
loss for VA purposes, or for that matter, that he ever had such 
hearing loss.  Service treatment records include a November 1969 
report of medical history revealing that the Veteran noted his 
health as "good," and in a December 1970 report of medical 
history, the Veteran marked yes for ear, nose, or throat trouble, 
but overall noted his health as "excellent."  A December 1970 
separation examination report shows the Veteran's auditory 
threshold in all of the frequencies were 20 decibels and the 
speech recognition score using the Maryland CNC Test was 
unavailable.  Critically, the Veteran's claim file is absent of 
any treatment records during the first post-serive year or at any 
time since his discharge from service.  

The Board finds that there is a lack of competent medical 
evidence that the Veteran has or ever had bilateral hearing loss 
for VA disability purposes.  The December 1970 separation 
examination report does not show the Veteran's auditory threshold 
meets the criteria for impaired hearing pursuant to 38 C.F.R. 
§ 3.385.  Again, his auditory threshold was 20 decibels for all 
the frequencies, thus the Veteran did not reach the legal 
criteria for a current disability of bilateral hearing loss.  As 
noted, the Veteran has given no indication of post-service 
treatment for the claimed hearing loss.  Therefore, the evidence 
of record is void of any medical treatment or diagnosis for this 
claimed disorder.  

The Veteran was informed in a November 2006 VCAA letter that he 
must have evidence of a current disability for his claimed 
hearing disorder.  He has not presented any such evidence nor has 
he provided any information as to where VA could obtain such 
evidence.  Since there is no competent medical evidence of any 
current "disability," service connection cannot be granted.  
The Court has held that a condition or injury occurred in-service 
alone is not enough; there must be a current disability resulting 
from that condition or injury.  See Chelte v. Brown, 10 Vet. App. 
268 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(Court stated "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such incidents 
have resulted in a disability," and held "[i]n the absence of 
proof of a present disability[,] there can be no valid claim"); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); see 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) 
(symptoms alone, without a finding of an underlying disorder, 
cannot be service connected).

The Board is aware of the Veteran's belief and does not doubt his 
sincerity that he has a hearing loss.  However, although the 
Veteran is competent to describe symptoms observable to a lay 
person, he is without the appropriate medical training and 
expertise to offer an opinion on a medical matter, including the 
diagnosis of the specific disability at issue, bilateral hearing 
loss for VA purposes.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Furthermore, the question of 
causation, in this case, involves a complex medical issue that 
the Veteran is not competent to address.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).    

Furthermore, the Board acknowledges the representative's request 
to obtain the Veteran's military personnel records and to provide 
him with a VA audiometric examination.  The representative 
contends that review of these records for the Veteran's specific 
unit and duty assignments will help ascertain as to whether the 
Veteran served in a capacity that would lend credibility to the 
Veteran's contention of chronic noise exposure.  However, in this 
case, a remand is not warranted.  As discussed above, there is no 
competent medical evidence of a current disability and review of 
the Veteran's military personnel records will not change the 
outcome of this case.  Accordingly, the conduct of additional 
development would result in unnecessary delay and would serve no 
useful purpose.  Soyini v. Derwinski, 1 Vet. App. 540 (1991) (A 
remand is inappropriate where there is no possibility of any 
benefit flowing to the Veteran.).

The Board also notes that if a Veteran wishes help, he cannot 
passively wait for it in those circumstances where he can seek 
treatment for a claimed disorder in order to provide information 
that is essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Should the Veteran seek 
treatment for his claimed disorder, he can submit those treatment 
records as new and material evidence to reopen his current claim 
on appeal.    

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the claim of entitlement 
to service connection for bilateral hearing loss.  See Gilbert, 1 
Vet. App. at 55.

ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.


____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


